Citation Nr: 1828068	
Decision Date: 05/07/18    Archive Date: 05/18/18

DOCKET NO.  14-41 486A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. J. Komins, Associate Counsel






INTRODUCTION

The Veteran had active duty from July 1976 to November 1976 and from June 2007 to June 2008.  He is also the recipient of many awards, including the Combat Action Badge. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.


FINDING OF FACT

The competent, credible, and probative lay and medical evidence is in relative equipoise as to whether the Veteran's tinnitus had its onset during service.


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, tinnitus was incurred in service.  38 U.S.C. § 1110, 5.107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service Connection: Tinnitus

The Veteran, the recipient of a Combat Action Badge in 2008, contends that his current tinnitus is related to his active service in Iraq in which he was exposed to the loud noises and acoustic trauma of combat weaponry.

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. § 3.303 (2017). 
To establish a right to compensation for a present disability, a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  Under 38 U.S.C. § 1154(b), the evidentiary burden for combat veterans with respect to evidence of in-service incurrence or aggravation of an injury or disease is reduced.  See Collette v. Brown, 82 F.3d 389, 392 (Fed.Cir.1996).  

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits.  VA will consider all information and lay and medical evidence of record in a case and when there is an approximate balance of positive and negative evidence regarding any issue material to a determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107 (2012); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Turning to the evidence of record, the Veteran's Certificate of Discharge from Active Service (DD Form 214) shows that, among his duties, he served in the capacities of cannon crewmember and infantryman.  He is also the recipient of the Combat Action Badge.  At the outset, the Board concedes noise exposure due to the Veteran's combat service and MOS, which are both consistent with acoustic trauma.  

In December 2012, Dr. O., a private audiologist, conducted a comprehensive audiological examination of the Veteran.  In her examination report, Dr. O. wrote that the Veteran complained of a "plugged sensation" in his right ear and low-pitched tinnitus and echo in his left ear.  Moreover, she opined that the Veteran presented a history of acoustic trauma and noise exposure.  The Board observes that this history is consistent with the Veteran's contentions.  The Veteran is competent to report a current diagnostic impression of tinnitus.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002) (noting that lay testimony may establish the presence of tinnitus because ringing in the ears is capable of lay observation).   The Board also observes that the Veteran is competent to report that his symptoms of tinnitus have continued since service, and the Board does not have a basis upon which to question or doubt the credibility of the Veteran's lay contentions.

At a minimum, the Board finds that the evidence of record is in relative equipoise as to the onset of the Veteran's tinnitus.  Therefore, resolving reasonable doubt in the Veteran's favor, the Board finds that it is at least as likely as not that the Veteran's tinnitus is linked to service.  Accordingly, service connection for tinnitus is warranted.


ORDER

Entitlement to service connection for tinnitus is granted.




____________________________________________
KRISTI L. GUNN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


